Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 8/24/2022.
Response to Amendment
2.	Claims 1, 8, 11, 15 have been amended.  The drawings have been amended to include labels.
Response to Arguments
3.	Applicant’s arguments filed have been considered and are persuasive, where Applicant has incorporated previously allowable subject matter.
Allowable Subject Matter
4.	Claims 1-6, 8-13, 15-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
	building a multilingual acoustic model for automatic speech recognition in a low resource setting
comprising: training a multilingual network on a set of training languages with an original transcribed training data to create a baseline multilingual acoustic model; 
performing transliteration by processing through the multilingual network a plurality of multilingual data types from the set of languages, and outputting a pool of transliterated data; 
applying a filtering metric to the pool of transliterated data output from the multilingual network to select one or more portions of the transliterated data for a retraining of the acoustic model by selecting the one or more portions of the output transliterated data having a relatively higher count of symbols as compared to a remainder of the transliterated data; 
performing data augmentation by adding the one or more selected portions of the pool of transliterated data back to the original transcribed training data to obtain updated training data; and training a new multilingual acoustic model through the multilingual network using the updated training data.

Regarding claim 1 Vanhoucke, the closest art of record, teaches A computer-implemented method of building a multilingual acoustic model for automatic speech recognition in a low resource setting (abstract: methods and systems…multilingual DNN acoustic models, training; fig 9; col 1 l. 55-58: systems and methods described herein allow for parameter sharing across languages, which may be helpful in particular for resource-scarce languages where limited training data is available or is costly to obtain), the method comprising: 
training a multilingual network on a set of training languages with an original transcribed training data to create a baseline multilingual acoustic model (abstract; col 1 l. 59-64: In one example aspect, a method is provided that involves receiving training data that includes a respective training data set for each of two or more or languages. The method may also include processing a multilingual deep neural network (DNN) acoustic model based on the training data to generate a trained multilingual DNN acoustic model.; col 5 l. 60 – col 6 l. 9: training data, transcribed); 
and teaches strategies for accommodating resource-scarce languages where limited training data is available;

but does not specifically teach where Ramabhadran et al (2020/0193977) teaches
performing transliteration by processing through the multilingual network a plurality of multilingual data types from the set of languages, and outputting a pool of transliterated data (21 generating model comprises training the recurrent neural network; 30:  a set of language examples 112 are obtained from any of various sources, such as query logs, web pages, books, human or machine recognized speech transcriptions, and so on. The language examples 112 are primarily in a first script. As used herein, the term “script” generally refers to a writing system.; 31: transliteration module processes the language examples; can use networks; 33; 36; 43: transliterated data can be used to train acoustic models); 
applying a filtering metric to the pool of transliterated data output from the multilingual network to select one or more portions of the transliterated data for a retraining of the acoustic model (40: scoring module; 41: evaluation scores can be used to manage training of the model; may alter a training data set – incorporating training data with better scores); 
performing data augmentation by adding the one or more selected portions of the pool of transliterated data back to the original transcribed training data to obtain updated training data (5: transliteration of model training data…allows training data to be augmented); and 
training a new multilingual acoustic model through the multilingual network using the updated training data (5 – allowing for improving model by transliteration).  

The references however, do not specifically teach:
wherein the applying of the metric filtering to the pool of transliterated data is performed by selecting the one or more portions of the output transliterated data having a relatively higher count of symbols as compared to a remainder of the transliterated data;  
or
wherein the applying of the metric filtering to the pool of transliterated data is performed by comparing a ratio of symbols in the transliterated data to symbols in an utterance comprising the original transcribed training P202004322US01Page 25 of 30IBM.P0199USdata, and selecting one or more portions of the output transliterated data having a higher ratio of symbols.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

Additional independent claims 8, 11, 15 are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.


Regarding claim 18 Vanhoucke teaches A non-transitory computer-readable storage medium tangibly embodying a computer-readable program code having computer-readable instructions that, when executed, causes a computer device to perform a method of building a multilingual acoustic model for automatic speech recognition in a low resource setting (abstract: methods and systems…multilingual DNN acoustic models, training; fig 9; col 1 l. 55-58: systems and methods described herein allow for parameter sharing across languages, which may be helpful in particular for resource-scarce languages where limited training data is available or is costly to obtain), the method comprising: 
training a multilingual model [with end-to-end recurrent layers] on a pooled data set drawn from a plurality of languages (abstract; col 1 l. 59-64: In one example aspect, a method is provided that involves receiving training data that includes a respective training data set for each of two or more or languages. The method may also include processing a multilingual deep neural network (DNN) acoustic model based on the training data to generate a trained multilingual DNN acoustic model.; col 5 l. 60 – col 6 l. 9: training data, transcribed);
 but does not specifically teach where Ramabhadran et al (2020/0193977) teaches
training a model with end-to-end recurrent layers on a pooled data set drawn from a language (7 end-to-end model; 21 generating model comprises training the recurrent neural network; 36);
transliterating transcribed training data (21 generating model comprises training the recurrent neural network; 30:  a set of language examples 112 are obtained from any of various sources, such as query logs, web pages, books, human or machine recognized speech transcriptions, and so on. The language examples 112 are primarily in a first script. As used herein, the term “script” generally refers to a writing system.; 31: transliteration module processes the language examples; can use networks; 33; 36; 43: transliterated data can be used to train acoustic models); 
performing data augmentation by adding the transliterated data to the training pool of languages and training a new multilingual model (5: transliteration of model training data…allows training data to be augmented).  

However the closest references of record do not specifically teach:
transliterating transcribed training data by forward passing acoustic features for each utterance through a trained network; 
P202004322US01Page 28 of 30IBM.P0199UStransliterating untranscribed training data by forward passing data through the network belonging to languages used to train the network; 
applying a filtering metric comprising at least one of a count of a number of symbols in a transliterated output of an utterance, or a ratio of a symbol count in a transliterated language to a symbol count of the reference transcript; and 
performing data augmentation by adding the transliterated data to the training pool of languages and training a new multilingual model.  

Dependent claims 19-20 are allowed as they depend on claim 18.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655